Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 30, 2020

                                      No. 04-20-00042-CV

                        IN THE INTEREST OF M.X.R. AND M.S.R.,

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018-FLD-000964-D1
                      The Honorable Selina Nava Mireles, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The notice of appeal was filed in the trial court on December 10, 2019,
but was not forwarded to this court until January 23, 2020. The reporter’s record was due on
December 20, 2019, ten days after the notice of appeal was filed in the trial court; however, it
has not been filed. We therefore ORDER David J. Laurel, the court reporter responsible for
preparing the reporter’s record in this appeal, to file the reporter’s record on or before February
10, 2020.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court